OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for robbery by assault. The punishment was assessed by the jury at fifteen years.
The sufficiency of the evidence is not challenged.
The record reflects that a man armed with a pistol and the appellant robbed Eddie L. Williams just after he had cashed his pay check.
The appellant testified that he was on his way to his aunt’s house when he saw the police and that later the police entered the house and arrested him.
Officer Abshire testified that after he talked to the complaining witness he patrolled the area and saw appellant run into a house. He then went into the house *901and saw appellant lying on a bed pretending to be asleep, and appellant told Abshire that he had been there some two hours.
Appellant now complains that the trial court erred in permitting Officer Abshire to testify that appellant told him that he had been asleep. He contends that he was arrested and had not been warned concerning his rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694.
No objection was made to this testimony, hence nothing is presented for review. See Mason v. State, Tex.Cr.App., 459 S.W.2d 855.
There being no reversible error, the judgment is affirmed.